DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Patent 7247029 B2).
As per claim 1, Chen teaches a connector 1, mounted on a mounting object (see column 2, lines 26-37) and connected to a counter connector 2, the connector 1 comprising: a housing 10; and a plurality of contacts 11 retained by the housing 10, wherein the plurality of contacts 11 form a plurality of contact arrays (set of contacts 11 and 12 from right to left) that linearly extend in a predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8) in parallel to each other, wherein each of the plurality of contacts 11 has a mounting portion 
As per claim 2, Chen teaches a connector 1, wherein the housing 10 has an opening portion (along 1012 and 1013, 2021) formed between the at least two contact arrays (set of contacts 11 and 12 from right to left) and extending in the predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8).  
As per claim 3, Chen teaches a connector 1, wherein the mounting portions (along 112, 211) of contacts constituting one contact array of two contact arrays (set of contacts 11 and 12 from right to left) situated on opposite sides across the opening portion (along 1012 and 1013, 2021)  protrude in the opening portion (along 1012 and 1013, 2021).  
As per claim 4, Chen teaches a connector 1, wherein the housing 10 has a flat surface portion (along 105) facing the mounting object (see column 2, lines 26-37), and wherein the elongation direction (perpendicular to line 8-8) of the mounting portions (along 112, 211) of the plurality of contacts 11 is a direction along the flat surface portion (along 105) of the housing 10 and perpendicular to the predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8).  
As per claim 6, Chen teaches a connector 1, wherein the connector 1 has a center line (along line 8-8) extending in the predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8), and wherein the at least two contact arrays (set of contacts 11 and 12 from right to left) are disposed on each of opposite sides across the center line (along line 8-8).  
As per claim 7, Chen teaches a connector 1, wherein the mounting portions (along 112, 211) of contacts constituting the at least two contact arrays (set of contacts 11 and 12 from right to left) disposed on one of the opposite sides across the center line (along line 8-8) and the mounting portions (along 112, 211) of contacts constituting the at least two contact arrays (set of contacts 11 and 12 from right to left) disposed on the other of the opposite sides across the center line (along line 8-8) extend in opposite directions from each other (seen in figure 2).  
As per claim 8, Chen teaches a connector 1, wherein the mounting portions (along 112, 211) of contacts constituting each contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) are disposed in a position where those mounting portions (along 112, 211) overlap the mounting portions (along 112, 211) of contacts constituting another contact array of the at least two contact arrays (set of contacts 11 and 12 from right to 
As per claim 9, Chen teaches a connector 1, wherein the contact portions (along 115, 214, seen in figure 8) of contacts constituting each contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) are disposed in a position where those contact portions (along 115, 214, seen in figure 8) overlap the contact portions (along 115, 214, seen in figure 8) of contacts constituting another contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) in the direction perpendicular (perpendicular to line 8-8) to the predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8), and wherein the mounting portions (along 112, 211) of contacts constituting each contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) are disposed in a position where those mounting portions (along 112, 211) do not overlap the mounting portions (along 112, 211) of contacts constituting another contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) in the 
As per claim 10, Chen teaches a connector 1, wherein each of the plurality of contacts 11 has a portion to be retained between the mounting portion (along 112, 211) and the contact portion (along 115, 214, seen in figure 8), wherein the housing 10 has a plurality of retaining portions (adjacent to 114, seen in figure 4) corresponding to the portions to be retained of the plurality of contacts 11, and wherein the portions to be retained of the plurality of contacts 11 are press-fitted in and retained by the plurality of retaining portions (adjacent to 114, seen in figure 4) of the housing 10, correspondingly (seen in figure 1 and 2).  
As per claim 11, Chen teaches a connector 1, wherein the connector 1 is a receptacle connector 1, wherein the housing 10 is a receptacle housing 10, wherein the plurality of contacts 11 are a plurality of receptacle contacts 11, wherein each of the plurality of receptacle contacts 11 has a spring contact (along 115) that is elastically displaceable as the contact portion (along 115, 214, seen in figure 8), and wherein the counter connector 2 is a plug connector 2 that is to be fitted with the receptacle connector 1 to thereby form a connector assembly (1 and 2) together with the receptacle connector 1.  
As per claim 12, Chen teaches a connector 1, wherein the connector 1 is a plug connector 2, wherein the housing 20 is a plug housing 20, wherein the plurality of contacts 11 are a plurality of plug contacts 21, wherein each of the plurality of plug contacts 21 has a fixed contact 215 that is secured in position as the contact portion (along 115, 214, seen in figure 8), and wherein the counter connector 2 is a receptacle connector 1 that is to be fitted with the 
As per claim 13, Chen teaches a method of manufacturing (see column 2, lines 21-25) a connector 1, comprising: a step of retaining (seen in figure 1 and 8) a plurality of contacts 11 joined to a carrier (set of contacts 11 and 12) via corresponding joint portions by a housing 10; and a step of separating (see column 2, lines 26-37) the carrier (set of contacts 11 and 12) from the plurality of contacts 11 retained by the housing 10, wherein the plurality of contacts 11 form a plurality of contact arrays (set of contacts 11 and 12 from right to left) that linearly extend in a predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8) in parallel to each other, wherein the joint portions joined to contacts (seen in figure 1 and 8) constituting at least two contact arrays (set of contacts 11 and 12 from right to left) adjacent to each other of the plurality of contact arrays (set of contacts 11 and 12 from right to left) extend in a same elongation direction (perpendicular to line 8-8), and wherein contacts constituting each contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) are disposed in a position other than a position where those contacts completely coincide (seen in figure 1) with contacts constituting another contact array of the at least two contact arrays (set of contacts 11 and 12 from right to left) in a direction perpendicular (perpendicular to line 8-8) to the predetermined array direction (plane along the line 8-8 and perpendicular to line 8-8).  
Allowable Subject Matter
Claims 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 5, Chen teaches connector 1. The prior art doesn’t disclose or suggest: wherein the plurality of contacts are aligned in the predetermined array direction at a predetermined array pitch in each of the plurality of contact arrays, wherein each of the plurality of contacts has a predetermined contact width in the predetermined array direction, wherein the at least two contact arrays comprise two adjacent contact arrays, wherein the two adjacent contact arrays are arranged to be offset from each other by a half of the predetermined array pitch in the predetermined array direction, and wherein the predetermined array pitch is larger than a double of the predetermined contact width.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831